DETAILED ACTION
This is a final office action on the merits in response to communications on 7/11/2022.  Claims 3, 4, 12, 13 are cancelled and claims 1-2, 5-11, 14-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 19, see starting page 7, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.
In addition, Applicant’s argument is not persuasive.  
Starting on page 7, Applicant is arguing that Farris does not teach:
wherein the delivery technique can cause the UAV to change its delivery method and location.
However, as pointed out by Applicant, Farris teaches controlling the "sprinkler system to shut off the sprinkler, or better yet, changes the sprinkler system's order or operating zones so the delivery may be made. The drone 126 then lands and deposits the parcel on or in the box 202" ([0121]).  This teaching does read on claim limitation of “wherein the delivery technique can cause the UAV to change its delivery method and location” as this can cause the drone 126 to change its delivery method and location of changing from a higher altitude to a lower altitude to land, and changing between depositing the parcel on the box 202 and depositing the parcel in the box 202.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-11, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the delivery technique can cause the UAV to change its delivery method and location”.  It is not known if “its” is referring to the delivery technique or the UAV.
Claim 10 recites “wherein the delivery technique can cause the UAV to change its delivery method and location”.  It is not known if “its” is referring to the delivery technique or the UAV.
Claim 19 recites “wherein the delivery technique can cause the UAV to change its delivery method and location”.  It is not known if “its” is referring to the delivery technique or the UAV.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-11, 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRIVASTAVA et al. (US 2015/0336667) in view of Kotecha (US 2016/0371985) and Farris et al. (US 20160033966).
Regarding claim 1, as best understood, SRIVASTAVA et al. teaches:
communicating with the UAV via one or more wireless networks (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss UAVs 220s, wireless network 240, UAV Platform 230, in particular figs. 1A-3 and their descriptions;  at least fig. 2 [0016]-[0027] discuss UAV 220 including computational resources, communicate with networks 240-260 and/or other UAVs 220;   UAV Platform 230 including computers, and interfacing with networks;  fig. 3 [0028]-[0035] discuss that device 300 may correspond to one or more of the devices in environment 200); 
maintaining data in association with a flight of the UAV during delivery of the package; 
controlling the UAV based on the maintained data, air traffic; 
(figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, discuss communicating and maintaining data of flight of each UAV including capability associated with UAVs (thrust, battery life etc. associated with UAVs), weather, air traffic information, obstacle information, regulatory information, flight path, generating flight path based on air traffic information;		discuss modifying the flight path including to avoid colliding with other UAVs, in response to weather conditions, in response to component failure;	in particular at least [0021], [0088]-[0090] discuss feedback from UAV 220 to UAV Platform 230 including danger of colliding with another UAV 220, an airplane, etc .., and UAV Platform 230 modifying the flight path based on the feedback from the UAV 220);
obtaining at least one image chosen from a photograph and a video of a delivery location;
camera data includes at least one image chosen from a photograph and a video;
(figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114]; in particular at least [0011]-[0021] discuss flight path and destination/location B/delivery location, discuss UAV 220 arrive at the location when UAV lands at location;	[0084]-[0093] discuss while traveling along the flight path, UAV 220 may provide feedback including images of obstacles, discuss along the flight path determining whether or not is in danger of colliding with an obstacle,  and whether will safely reach the destination;  as the flight path includes the destination/delivery location, determine danger or safety along the flight would include the destination/delivery location;  this reads obtaining at least one image of the delivery location, and reads  on checking the delivery location is clear for landing/arrival/package delivery;    at least [0094]-[0096] discuss images and video are from cameras, reading on at least one image chosen from a photograph and a video);
confirming the delivery location is clear for package delivery; and 
delivering the package;
(figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114]; in particular at least [0011]-[0021] discuss flight path and destination/location B/delivery location, discuss UAV 220 arrive at the location when UAV lands at location;	[0084]-[0093] discuss while traveling along the flight path, UAV 220 may provide feedback including images of obstacles, discuss along the flight path determining whether or not is in danger of colliding with an obstacle,  and whether will safely reach the destination;  as the flight path includes the destination/delivery location, determine danger or safety along the flight would include the destination/delivery location;  this reads on checking the delivery location is clear for landing/arrival/ package delivery;                  figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, in particular at least [0068] discuss  if UAV 220 is delivering a package to a home and nobody is present at the home, UAV 220 may be pre-programmed to utilize alternate location(s), [0021] discuss receive a notification that UAV 220 arrived at the location when UAV 220 lands at the location,     [0094] discuss delivering package);

SRIVASTAVA et al. does not explicitly teach:
controlling the UAV based on a signal strength between the UAV and the one or more networks, and adjusting a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks;
However, Kotecha teaches:
 	controlling the UAV based on a signal strength between the UAV and the one or more networks, and adjusting a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks (figs. 1-7, [0013]-[0056], in particular [0013] discuss the UAV should remain connected to a network;         [0017] discuss adjusting flight path to maintain strong signal strength;  [0027] for desire for UAVs 210 to be in continuous coverage of the wireless network;  [0013], [0038] [0041]-[0055] for discuss cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded, and the one or more UAVs further constrain the flight based on pre-configuring the one or more UAVs to operate only where coverage exists;                  [0033]-[0038] discussed UAVs 210 flying over base station 220 and measure the signal strength, and transmit an indication of the signal strength to 3D coverage network component 240 or UAV navigation component 250, UAVs 210 may measure the signal strength that is experienced by the UAV, at a particular three-dimensional location, and transmit an indication of the signal strength to 3D coverage network coverage component 240 or UAV navigation component 250;   Fig. 4 and [0035]-[0037] clearly indicate coverage information include signal strength data;        fig. 7, [0052]-[0056] discuss determine coverage of the wireless network that is used by UAV 210 to remain in contact with a base location, discuss when wireless signal is degraded at 300ft and stronger signal can be found at 100ft, then the UAV 210 should fly at 100ft;		Therefore the adjusting of flight is based on signal strength degradation information is based the signal strength degradation information of the 3D coverage network component 240, which in turn is based on the monitoring.  These teachings read on adjusting the flight based therein whenever the cell signal strength is lost or degraded) to remain connected to a network (0013]-[0056]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with controlling the UAV based on a signal strength between the UAV and the one or more networks, and adjusting a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks as taught by Kotecha to remain connected to a network.

Further, SRIVASTAVA et al. does not explicitly teach:
confirming the delivery location is clear for package deliver based on the camera data;
selecting a delivery technique based on the delivery location captured in the camera data, wherein the delivery technique can cause the UAV to change its delivery method and location;
delivering the package using the delivery technique selected;
However, Farris et al. teaches:
also teaches obtaining at least one image chosen from a photograph and a video;
also teaches camera data includes at least one image chosen from a photograph and a video;
(at least [0035] discuss camera images/videos, [0076] discuss camera video feed)
confirming the delivery location is clear for package deliver based on the camera data;
selecting a delivery technique based on the delivery location captured in the camera data, wherein the delivery technique can cause the UAV to change its delivery method and location;
delivering the package using the delivery technique selected;
(at least [0044]-[0121] discuss parcel box 202, in particular [0121] discuss “drone 126 may near a backyard delivery area and a humidity sensor may indicate rain but an on-board camera on the drone identifies active sprinklers. Since drones may not able to fly in this condition, the homing device 128 may control the sprinkler system to shut off the sprinkler, or better yet, changes the sprinkler system's order or operating zones so the delivery may be made. The drone 126 then lands and deposits the parcel on or in the box 202”, indicating delivery techniques of landing and dropping the parcel in parcel box 202/mailbox; this can cause the drone 126 to change its delivery method and location of changing from a higher altitude to a lower altitude to land, and changing between depositing the parcel on the box 202 and depositing the parcel in the box 202) so weather conditions may also be taken into consideration when utilizing the drone ([0044]-[0121]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with obtaining at least one image chosen from a photograph and a video; camera data includes at least one image chosen from a photograph and a video; confirming the delivery location is clear for package deliver based on the camera data; selecting a delivery technique based on the delivery location captured in the camera data, wherein the delivery technique can cause the UAV to change its delivery method and location; and delivering the package using the delivery technique selected as taught by Farris et al. so weather conditions may also be taken into consideration when utilizing the drone.

	Regarding claim 2, SRIVASTAVA et al. teaches:
controlling the UAV is further based on data maintained in association with flights of other UAVs controlled via the one or more wireless networks (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, discuss communicating and maintaining data of flight of each UAV including capability associated with UAVs (thrust, battery life etc. associated with UAVs), weather, air traffic information, obstacle information, regulatory information, flight path, generating flight path based on air traffic information;	discuss modifying the flight path including to avoid colliding with other UAVs, in response to weather conditions, in response to component failure;	in particular at least [0021], [0088]-[0090] discuss feedback from UAV 220 to UAV Platform 230 including danger of colliding with another UAV 220, an airplane, etc .., and UAV Platform 230 modifying the flight path based on the feedback from the UAV 220;             [0084]-[0092] discuss flight path includes altitude and coordinate (locations);	[0079] discuss one UAV is in flight lane of 500m, another UAV at 1000m;        in particular at least [0024], fig. 7, [0098]-[0110] in particular at least [0103] discuss Air Traffic/Obstacle information includes location including GPS coordinates and altitude;   [0084]-[0092] discuss flight path includes altitude and coordinate, discuss while UAV 220 is traveling along the flight path/periodically provide feedbacks and modify flight path (coordinates and altitudes)); 

Regarding claim 5, SRIVASTAVA et al. does not explicitly teach:
the delivery technique for delivering the package is selected from a plurality of techniques including one or more techniques chosen from landing, dropping the package via a tether, dropping the package to a doorstep, dropping the package to a mailbox, dropping the package to a porch, and dropping the package to a garage;
However, Farris et al. teaches:
the delivery technique for delivering the package is selected from a plurality of techniques including one or more techniques chosen from landing, dropping the package via a tether, dropping the package to a doorstep, dropping the package to a mailbox, dropping the package to a porch, and dropping the package to a garage;
(at least [0044]-[0121] discuss parcel box 202, in particular [0121] discuss “drone 126 may near a backyard delivery area and a humidity sensor may indicate rain but an on-board camera on the drone identifies active sprinklers. Since drones may not able to fly in this condition, the homing device 128 may control the sprinkler system to shut off the sprinkler, or better yet, changes the sprinkler system's order or operating zones so the delivery may be made. The drone 126 then lands and deposits the parcel on or in the box 202”, indicating delivery techniques of landing and dropping the parcel in parcel box 202/mailbox) so weather conditions may also be taken into consideration when utilizing the drone ([0044]-[0121]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with the delivery technique for delivering the package is selected from a plurality of techniques including one or more techniques chosen from landing, dropping the package via a tether, dropping the package to a doorstep, dropping the package to a mailbox, dropping the package to a porch, and dropping the package to a garage as taught by Farris et al. so weather conditions may also be taken into consideration when utilizing the drone.

	Regarding claim 7, SRIVASTAVA et al. teaches:
wherein the maintained data comprises location information updated periodically by the UAV, and wherein the location information is correlated to coordinates and altitude of the UAV (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, discuss communicating and maintaining data of flight of each UAV including capability associated with UAVs (thrust, battery life etc. associated with UAVs), weather, air traffic information, obstacle information, regulatory information, flight path, generating flight path based on air traffic information;	discuss modifying the flight path including to avoid colliding with other UAVs, in response to weather conditions, in response to component failure;	in particular at least [0021], [0088]-[0090] discuss feedback from UAV 220 to UAV Platform 230 including danger of colliding with another UAV 220, an airplane, etc .., and UAV Platform 230 modifying the flight path based on the feedback from the UAV 220;             [0084]-[0092] discuss flight path includes altitude and coordinate (locations);	[0079] discuss one UAV is in flight lane of 500m, another UAV at 1000m;        in particular at least [0024], fig. 7, [0098]-[0110] in particular at least [0103] discuss Air Traffic/Obstacle information includes location including GPS coordinates and altitude;   [0084]-[0092] discuss flight path includes altitude and coordinate, discuss while UAV 220 is traveling along the flight path/periodically provide feedbacks and modify flight path (coordinates and altitudes));

	Regarding claim 8, SRIVASTAVA et al. teaches:
wherein the location information is determined based at least in part on triangulation using a plurality of cell towers of the one or more wireless networks (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114], in particular at least [0024]-[0025] discuss triangulation and GPS,   fig. 2 [0018]-[0020] discuss UAV 220, fig. 3 [0028]-[0035] discuss device 300 may correspond to one or more of the devices of environment 200 and includes GPS component);

Regarding claim 9, SRIVASTAVA et al. does not explicitly teach:
preconfiguring the UAV to operate only where wireless communication coverage by the one or more wireless networks exists;
However, Kotecha teaches:
 preconfiguring the UAV to operate only where wireless communication coverage by the one or more wireless networks exists (figs. 1-7, [0013]-[0056], in particular [0013] discuss the UAV should remain connected to a network;         [0017] discuss adjusting flight path to maintain strong signal strength;  [0027] for desire for UAVs 210 to be in continuous coverage of the wireless network;  [0013], [0038] [0041]-[0055] for discuss cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded, and the one or more UAVs further constrain the flight based on pre-configuring the one or more UAVs to operate only where coverage exists;                  [0033]-[0038] discussed UAVs 210 flying over base station 220 and measure the signal strength, and transmit an indication of the signal strength to 3D coverage network component 240 or UAV navigation component 250, UAVs 210 may measure the signal strength that is experienced by the UAV, at a particular three-dimensional location, and transmit an indication of the signal strength to 3D coverage network coverage component 240 or UAV navigation component 250;   Fig. 4 and [0035]-[0037] clearly indicate coverage information include signal strength data;        fig. 7, [0052]-[0056] discuss determine coverage of the wireless network that is used by UAV 210 to remain in contact with a base location, discuss when wireless signal is degraded at 300ft and stronger signal can be found at 100ft, then the UAV 210 should fly at 100ft;		Therefore the adjusting of flight is based on signal strength degradation information is based the signal strength degradation information of the 3D coverage network component 240, which in turn is based on the monitoring.  These teachings read on adjusting the flight based therein whenever the cell signal strength is lost or degraded;           at least  [0052] discuss obtaining flight path from a start location to a destination based at least in part on a network coverage map to remain in contact with a base location associated with UAV, which is equivalent to being pre-configured as it occurs before flight of the path; [0013] for UAV should remain connected to a network; [0027] discuss desire for UAVs 210 to be in continuous coverage of the wireless network) to remain connected to a network (0013]-[0055]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with preconfiguring the UAV to operate only where wireless communication coverage by the one or more wireless networks exists as taught by Kotecha to remain connected to a network.

Regarding claim 10, as best understood, SRIVASTAVA et al. teaches:
a processor and a network interface communicatively coupled to one another; and memory storing instructions that, when executed (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss UAVs 220s, wireless network 240, UAV Platform 230, in particular figs. 1A-3 and their descriptions;  at least fig. 2 [0016]-[0027] discuss UAV 220 including computational resources, communicate with networks 240-260 and/or other UAVs 220;   UAV Platform 230 including computers, and interfacing with networks;  fig. 3 [0028]-[0035] discuss that device 300 may correspond to one or more of the devices in environment 200), cause the processor to: 
communicate with the UAV via one or more wireless networks (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss UAVs 220s, wireless network 240, UAV Platform 230, in particular figs. 1A-3 and their descriptions;  at least fig. 2 [0016]-[0027] discuss UAV 220 including computational resources, communicate with networks 240-260 and/or other UAVs 220;   UAV Platform 230 including computers, and interfacing with networks;  fig. 3 [0028]-[0035] discuss that device 300 may correspond to one or more of the devices in environment 200); 
maintain data received from the UAV in association with a flight of the UAV during delivery of the package; 
control the UAV based on the maintained data, air traffic; 
(figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, discuss communicating and maintaining data of flight of each UAV including capability associated with UAVs (thrust, battery life etc. associated with UAVs), weather, air traffic information, obstacle information, regulatory information, flight path, generating flight path based on air traffic information;		discuss modifying the flight path including to avoid colliding with other UAVs, in response to weather conditions, in response to component failure;	in particular at least [0021], [0088]-[0090] discuss feedback from UAV 220 to UAV Platform 230 including danger of colliding with another UAV 220, an airplane, etc .., and UAV Platform 230 modifying the flight path based on the feedback from the UAV 220);
obtain at least one image chosen from a photograph and a video of a delivery location;
camera data includes at least one image chosen from a photograph and a video;
(figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114]; in particular at least [0011]-[0021] discuss flight path and destination/location B/delivery location, discuss UAV 220 arrive at the location when UAV lands at location;	[0084]-[0093] discuss while traveling along the flight path, UAV 220 may provide feedback including images of obstacles, discuss along the flight path determining whether or not is in danger of colliding with an obstacle,  and whether will safely reach the destination;  as the flight path includes the destination/delivery location, determine danger or safety along the flight would include the destination/delivery location;  this reads obtaining at least one image of the delivery location, and reads  on checking the delivery location is clear for landing/arrival/package delivery;    at least [0094]-[0096] discuss images and video are from cameras, reading on at least one image chosen from a photograph and a video);
confirm the delivery location is clear for package delivery; and 
instruct the UAV to deliver the package;
(figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114]; in particular at least [0011]-[0021] discuss flight path and destination/location B/delivery location, discuss UAV 220 arrive at the location when UAV lands at location;	[0084]-[0093] discuss while traveling along the flight path, UAV 220 may provide feedback including images of obstacles, discuss along the flight path determining whether or not is in danger of colliding with an obstacle,  and whether will safely reach the destination;  as the flight path includes the destination/delivery location, determine danger or safety along the flight would include the destination/delivery location;  this reads on checking the delivery location is clear for landing/arrival/ package delivery;                  figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, in particular at least [0068] discuss if UAV 220 is delivering a package to a home and nobody is present at the home, UAV 220 may be pre-programmed to utilize alternate location(s), [0021] discuss receive a notification that UAV 220 arrived at the location when UAV 220 lands at the location,     [0094] discuss delivering package)

SRIVASTAVA et al. does not explicitly teach:
control the UAV based on a signal strength between the UAV and the one or more networks, and adjust a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks;
However, Kotecha teaches:
	control the UAV based on a signal strength between the UAV and the one or more networks, and adjust a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks (figs. 1-7, [0013]-[0056], in particular [0013] discuss the UAV should remain connected to a network;         [0017] discuss adjusting flight path to maintain strong signal strength;  [0027] for desire for UAVs 210 to be in continuous coverage of the wireless network;  [0013], [0038] [0041]-[0055] for discuss cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded, and the one or more UAVs further constrain the flight based on pre-configuring the one or more UAVs to operate only where coverage exists;                  [0033]-[0038] discussed UAVs 210 flying over base station 220 and measure the signal strength, and transmit an indication of the signal strength to 3D coverage network component 240 or UAV navigation component 250, UAVs 210 may measure the signal strength that is experienced by the UAV, at a particular three-dimensional location, and transmit an indication of the signal strength to 3D coverage network coverage component 240 or UAV navigation component 250;   Fig. 4 and [0035]-[0037] clearly indicate coverage information include signal strength data;        fig. 7, [0052]-[0056] discuss determine coverage of the wireless network that is used by UAV 210 to remain in contact with a base location, discuss when wireless signal is degraded at 300ft and stronger signal can be found at 100ft, then the UAV 210 should fly at 100ft;		Therefore the adjusting of flight is based on signal strength degradation information is based the signal strength degradation information of the 3D coverage network component 240, which in turn is based on the monitoring.  These teachings read on adjusting the flight based therein whenever the cell signal strength is lost or degraded) to remain connected to a network (0013]-[0056]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with control the UAV based on a signal strength between the UAV and the one or more networks, and adjust a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks as taught by Kotecha to remain connected to a network.

Further, SRIVASTAVA et al. does not explicitly teach:
confirm the delivery location is clear for package deliver based on the camera data;
select a delivery technique based on the delivery location captured in the camera data, wherein the delivery technique can cause the UAV to change its delivery method and location;
instruct the UAV to deliver the package using the delivery technique selected;
However, Farris et al. teaches:
also teaches obtain at least one image chosen from a photograph and a video;
also teaches camera data includes at least one image chosen from a photograph and a video;
(at least [0035] discuss camera images/videos, [0076] discuss camera video feed)
confirm the delivery location is clear for package deliver based on the camera data;
select a delivery technique based on the delivery location captured in the camera data, wherein the delivery technique can cause the UAV to change its delivery method and location;
instruct the UAV to deliver the package using the delivery technique selected;
(at least [0044]-[0121] discuss parcel box 202, in particular [0121] discuss “drone 126 may near a backyard delivery area and a humidity sensor may indicate rain but an on-board camera on the drone identifies active sprinklers. Since drones may not able to fly in this condition, the homing device 128 may control the sprinkler system to shut off the sprinkler, or better yet, changes the sprinkler system's order or operating zones so the delivery may be made. The drone 126 then lands and deposits the parcel on or in the box 202”, indicating delivery techniques of landing and dropping the parcel in parcel box 202/mailbox;  this can cause the drone 126 to change its delivery method and location of changing from a higher altitude to a lower altitude to land, and changing between depositing the parcel on the box 202 and depositing the parcel in the box 202) so weather conditions may also be taken into consideration when utilizing the drone ([0044]-[0121]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with obtain at least one image chosen from a photograph and a video; camera data includes at least one image chosen from a photograph and a video; confirm the delivery location is clear for package deliver based on the camera data; select a delivery technique based on the delivery location captured in the camera data, wherein the delivery technique can cause the UAV to change its delivery method and location; and instruct the UAV to deliver the package using the delivery technique selected as taught by Farris et al. so weather conditions may also be taken into consideration when utilizing the drone.

	Regarding claim 11, SRIVASTAVA et al. teaches:
wherein the control system controls the UAV based on data maintained in association with flights of other UAVs controlled by the control system (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, discuss communicating and maintaining data of flight of each UAV including capability associated with UAVs (thrust, battery life etc. associated with UAVs), weather, air traffic information, obstacle information, regulatory information, flight path, generating flight path based on air traffic information;         
discuss modifying the flight path including to avoid colliding with other UAVs, in response to weather conditions, in response to component failure;	in particular at least [0021], [0088]-[0090] discuss feedback from UAV 220 to UAV Platform 230 including danger of colliding with another UAV 220, an airplane, etc .., and UAV Platform 230 modifying the flight path based on the feedback from the UAV 220;             [0084]-[0092] discuss flight path includes altitude and coordinate (locations);	[0079] discuss one UAV is in flight lane of 500m, another UAV at 1000m;        in particular at least [0024], fig. 7, [0098]-[0110] in particular at least [0103] discuss Air Traffic/Obstacle information includes location including GPS coordinates and altitude;   [0084]-[0092] discuss flight path includes altitude and coordinate, discuss while UAV 220 is traveling along the flight path/periodically provide feedbacks and modify flight path (coordinates and altitudes)); 

Regarding claim 14, SRIVASTAVA et al. does not explicitly teach:
the delivery technique is selected from a plurality of techniques including one or more techniques chosen from landing, dropping the package via a tether, dropping the package to a doorstep, dropping the package to a mailbox, dropping the package to a porch, and dropping the package to a garage;
However, Farris et al. teaches:
the delivery technique is selected from a plurality of techniques including one or more techniques chosen from landing, dropping the package via a tether, dropping the package to a doorstep, dropping the package to a mailbox, dropping the package to a porch, and dropping the package to a garage;
(at least [0044]-[0121] discuss parcel box 202, in particular [0121] discuss “drone 126 may near a backyard delivery area and a humidity sensor may indicate rain but an on-board camera on the drone identifies active sprinklers. Since drones may not able to fly in this condition, the homing device 128 may control the sprinkler system to shut off the sprinkler, or better yet, changes the sprinkler system's order or operating zones so the delivery may be made. The drone 126 then lands and deposits the parcel on or in the box 202”, indicating delivery techniques of landing and dropping the parcel in parcel box 202/mailbox) so weather conditions may also be taken into consideration when utilizing the drone ([0044]-[0121]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with the delivery technique is selected from a plurality of techniques including one or more techniques chosen from landing, dropping the package via a tether, dropping the package to a doorstep, dropping the package to a mailbox, dropping the package to a porch, and dropping the package to a garage as taught by Farris et al. so weather conditions may also be taken into consideration when utilizing the drone.

	Regarding claim 16, SRIVASTAVA et al. teaches:
wherein the maintained data comprises location information updated periodically by the UAV, and wherein the processor correlates the location information to coordinates and altitude of the UAV (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, discuss communicating and maintaining data of flight of each UAV including capability associated with UAVs (thrust, battery life etc. associated with UAVs), weather, air traffic information, obstacle information, regulatory information, flight path, generating flight path based on air traffic information;	discuss modifying the flight path including to avoid colliding with other UAVs, in response to weather conditions, in response to component failure;	in particular at least [0021], [0088]-[0090] discuss feedback from UAV 220 to UAV Platform 230 including danger of colliding with another UAV 220, an airplane, etc .., and UAV Platform 230 modifying the flight path based on the feedback from the UAV 220;             [0084]-[0092] discuss flight path includes altitude and coordinate (locations);	[0079] discuss one UAV is in flight lane of 500m, another UAV at 1000m;        in particular at least [0024], fig. 7, [0098]-[0110] in particular at least [0103] discuss Air Traffic/Obstacle information includes location including GPS coordinates and altitude;   [0084]-[0092] discuss flight path includes altitude and coordinate, discuss while UAV 220 is traveling along the flight path/periodically provide feedbacks and modify flight path (coordinates and altitudes));

Regarding claim 17, the cited sections and rationale of rejection of claim 8 read on this claim.

Regarding claim 18, SRIVASTAVA et al. does not explicitly teach:
the control system provides one of instructions and configurations to the UAV to operate only where wireless communication coverage by the one or more wireless networks exists;
However, Kotecha teaches:
 the control system provides one of instructions and configurations to the UAV to operate only where wireless communication coverage by the one or more wireless networks exists (figs. 1-7, [0013]-[0056], in particular [0013] discuss the UAV should remain connected to a network;         [0017] discuss adjusting flight path to maintain strong signal strength;  [0027] for desire for UAVs 210 to be in continuous coverage of the wireless network;  [0013], [0038] [0041]-[0055] for discuss cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded, and the one or more UAVs further constrain the flight based on pre-configuring the one or more UAVs to operate only where coverage exists;                  [0033]-[0038] discussed UAVs 210 flying over base station 220 and measure the signal strength, and transmit an indication of the signal strength to 3D coverage network component 240 or UAV navigation component 250, UAVs 210 may measure the signal strength that is experienced by the UAV, at a particular three-dimensional location, and transmit an indication of the signal strength to 3D coverage network coverage component 240 or UAV navigation component 250;   Fig. 4 and [0035]-[0037] clearly indicate coverage information include signal strength data;        fig. 7, [0052]-[0056] discuss determine coverage of the wireless network that is used by UAV 210 to remain in contact with a base location, discuss when wireless signal is degraded at 300ft and stronger signal can be found at 100ft, then the UAV 210 should fly at 100ft;		Therefore the adjusting of flight is based on signal strength degradation information is based the signal strength degradation information of the 3D coverage network component 240, which in turn is based on the monitoring.  These teachings read on adjusting the flight based therein whenever the cell signal strength is lost or degraded;           at least  [0052] discuss obtaining flight path from a start location to a destination based at least in part on a network coverage map to remain in contact with a base location associated with UAV, which is equivalent to being pre-configured as it occurs before flight of the path; [0013] for UAV should remain connected to a network; [0027] discuss desire for UAVs 210 to be in continuous coverage of the wireless network) to remain connected to a network (0013]-[0055]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with the control system provides one of instructions and configurations to the UAV to operate only where wireless communication coverage by the one or more wireless networks exists as taught by Kotecha to remain connected to a network.

Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRIVASTAVA et al. (US 2015/0336667) in view of Kotecha (US 2016/0371985) and Farris et al. (US 20160033966) as applied to claims 1 and 10 above, and further in view of Chen et al. (US 20170267343).
Regarding claim 6, SRIVASTAVA et al. teaches:
wherein at least one of the one or more wireless networks comprises a cellular network figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss UAVs 220s, wireless network 240, UAV Platform 230, in particular figs. 1A-3 and their descriptions;  at least fig. 2 [0016]-[0027] discuss UAV 220 including computational resources, communicate with networks 240-260 and/or other UAVs 220;   UAV Platform 230 including computers, and interfacing with networks;  fig. 3 [0028]-[0035] discuss that device 300 may correspond to one or more of the devices in environment 200;   at least [0024]-0026] discuss cellular network);
Further, SRIVASTAVA et al. does not explicitly teach:
	the UAV comprises hardware and antennas adapted to communicate with the cellular network;
However, official notice is taken that it is old and well known that the UAV comprises hardware and antennas adapted to communicate with the cellular network to communicate or exchange data. The common knowledge or well-known in the art statement is taken to be admitted prior art as applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  See MPEP 2144.03.
In addition and in the alternative, Chen et al. teaches:
	the UAV comprises hardware and antennas adapted to communicate with the cellular network (at least figs. 4A-4B [0027] discuss control module 141, communication module 142, [0087]-[0097] discuss any of control module 141, communication module 142 may be implemented as computing device 400, computing device 400 is a computer,  processor 410, communication component 440, in particular [0094] discuss antenna and  data to be exchanged with any network (including network 107)) to allow data to be exchanged with any network;
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with the UAV comprises hardware and antennas adapted to communicate with the cellular network as taught by Chen et al. to allow data to be exchanged with any network.

Regarding claim 15, the cited sections and rationale of rejection of claim 6 read on this claim.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SRIVASTAVA et al. (US 2015/0336667) in view of Kotecha (US 2016/0371985), Farris et al. (US 20160033966) and Chen et al. (US 20170267343).
Regarding claim 19, as best understood, SRIVASTAVA et al. teaches:
hardware adapted to communicate with one or more wireless networks; 
a processor communicatively coupled to the hardware; and 
memory storing instructions that, when executed (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss UAVs 220s, wireless network 240, UAV Platform 230, in particular figs. 1A-3 and their descriptions;  at least fig. 2 [0016]-[0027] discuss UAV 220 including computational resources, communicate with networks 240-260 and/or other UAVs 220;   UAV Platform 230 including computers, and interfacing with networks;  fig. 3 [0028]-[0035] discuss that device 300 may correspond to one or more of the devices in environment 200), cause the processor to: 
	communicate with a control system via one or more wireless networks; 
	obtain and send data to the control system in association with a flight of the UAV during delivery of the package (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114]; in particular at least [0011]-[0021] discuss flight path and destination/location B/delivery location, discuss UAV 220 arrive at the location when UAV lands at location;	[0084]-[0093] discuss while traveling along the flight path, UAV 220 may provide feedback including images of obstacles, discuss along the flight path determining whether or not is in danger of colliding with an obstacle,  and whether will safely reach the destination;  as the flight path includes the destination/delivery location, determine danger or safety along the flight would include the destination/delivery location;  this reads obtaining at least one image of the delivery location, and reads  on checking the delivery location is clear for landing/arrival/package delivery;    at least [0094]-[0096] discuss images and video are from cameras, reading on at least one image chosen from a photograph and a video);
	the data including at least one image chosen from a photograph and a video of a delivery location;
	camera data includes at least one image chosen from a photograph and a video (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114]; in particular at least [0011]-[0021] discuss flight path and destination/location B/delivery location, discuss UAV 220 arrive at the location when UAV lands at location;	[0084]-[0093] discuss while traveling along the flight path, UAV 220 may provide feedback including images of obstacles, discuss along the flight path determining whether or not is in danger of colliding with an obstacle,  and whether will safely reach the destination;  as the flight path includes the destination/delivery location, determine danger or safety along the flight would include the destination/delivery location;  this reads obtaining at least one image of the delivery location, and reads  on checking the delivery location is clear for landing/arrival/package delivery;    at least [0094]-[0096] discuss images and video are from cameras, reading on at least one image chosen from a photograph and a video);
	control the UAV in conjunction with control instructions received from the control system based on the sent data and air traffic(figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, discuss communicating and maintaining data of flight of each UAV including capability associated with UAVs (thrust, battery life etc. associated with UAVs), weather, air traffic information, obstacle information, regulatory information, flight path, generating flight path based on air traffic information;		discuss modifying the flight path including to avoid colliding with other UAVs, in response to weather conditions, in response to component failure;	in particular at least [0021], [0088]-[0090] discuss feedback from UAV 220 to UAV Platform 230 including danger of colliding with another UAV 220, an airplane, etc .., and UAV Platform 230 modifying the flight path based on the feedback from the UAV 220);
	receive confirmation that the delivery location is clear for package delivery from the control system; and 
	deliver the package;
(figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114]; in particular at least [0011]-[0021] discuss flight path and destination/location B/delivery location, discuss UAV 220 arrive at the location when UAV lands at location;	[0084]-[0093] discuss while traveling along the flight path, UAV 220 may provide feedback including images of obstacles, discuss along the flight path determining whether or not is in danger of colliding with an obstacle,  and whether will safely reach the destination;  as the flight path includes the destination/delivery location, determine danger or safety along the flight would include the destination/delivery location;  this reads on checking the delivery location is clear for landing/arrival/ package delivery;                  figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, in particular at least [0068] discuss if UAV 220 is delivering a package to a home and nobody is present at the home, UAV 220 may be pre-programmed to utilize alternate location(s), [0021] discuss receive a notification that UAV 220 arrived at the location when UAV 220 lands at the location,     [0094] discuss delivering package);

SRIVASTAVA et al. does not explicitly teach:
control the UAV in conjunction with a signal strength between the UAV and the one or more networks, the control including causing the UAV to operate only where wireless communication coverage by the one or more wireless networks exists by adjusting a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks;
However, Kotecha teaches:
	control the UAV in conjunction with a signal strength between the UAV and the one or more networks, the control including causing the UAV to operate only where wireless communication coverage by the one or more wireless networks exists by adjusting a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks; (figs. 1-7, [0013]-[0056], in particular [0013] discuss the UAV should remain connected to a network;         [0017] discuss adjusting flight path to maintain strong signal strength;  [0027] for desire for UAVs 210 to be in continuous coverage of the wireless network;  [0013], [0038] [0041]-[0055] for discuss cellular wireless network signal strength during flight and adjusting flight when wireless signal has degraded, and the one or more UAVs further constrain the flight based on pre-configuring the one or more UAVs to operate only where coverage exists;                  [0033]-[0038] discussed UAVs 210 flying over base station 220 and measure the signal strength, and transmit an indication of the signal strength to 3D coverage network component 240 or UAV navigation component 250, UAVs 210 may measure the signal strength that is experienced by the UAV, at a particular three-dimensional location, and transmit an indication of the signal strength to 3D coverage network coverage component 240 or UAV navigation component 250;   Fig. 4 and [0035]-[0037] clearly indicate coverage information include signal strength data;        fig. 7, [0052]-[0056] discuss determine coverage of the wireless network that is used by UAV 210 to remain in contact with a base location, discuss when wireless signal is degraded at 300ft and stronger signal can be found at 100ft, then the UAV 210 should fly at 100ft;		Therefore the adjusting of flight is based on signal strength degradation information is based the signal strength degradation information of the 3D coverage network component 240, which in turn is based on the monitoring.  These teachings read on adjusting the flight based therein whenever the cell signal strength is lost or degraded;             at least  [0052] discuss obtaining flight path from a start location to a destination based at least in part on a network coverage map to remain in contact with a base location associated with UAV, which is equivalent to being pre-configured as it occurs before flight of the path; [0013] for UAV should remain connected to a network; [0027] discuss desire for UAVs 210 to be in continuous coverage of the wireless network) to remain connected to a network (0013]-[0056]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with control the UAV in conjunction with a signal strength between the UAV and the one or more networks, the control including causing the UAV to operate only where wireless communication coverage by the one or more wireless networks exists by adjusting a flight path of the UAV in response to at least one of signal degradation and signal loss between the UAV and the one or more wireless networks as taught by Kotecha to remain connected to a network.

Further, SRIVASTAVA et al. does not explicitly teach:
antennas adapted to communicate with one or more wireless networks;
	a processor communicatively coupled to the antennas;
However, official notice is taken that it is old and well known that UAV comprise antennas adapted to communicate with one or more wireless networks; and a processor communicatively coupled to the antennas to communicate or exchange data. The common knowledge or well-known in the art statement is taken to be admitted prior art as applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.
In addition and in the alternative, Chen et al. to teaches:
antennas adapted to communicate with one or more wireless networks;
	a processor communicatively coupled to the antennas (at least figs. 4A-4B [0027] discuss control module 141, communication module 142, [0087]-[0097] discuss any of control module 141, communication module 142 may be implemented as computing device 400. computing device 400 is a computer, processor 410, communication component 440, in particular [0094] discuss antenna and data to be exchanged with any network (including network 107)) to allow data to be exchanged with any network;
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with antennas adapted to communicate with one or more wireless networks; and 	a processor communicatively coupled to the antennas as taught by Chen et al. to allow data to be exchanged with any network.

Further, SRIVASTAVA et al. does not explicitly teach:
receive a delivery technique, selected from a plurality of delivery techniques based on the delivery location captured in the camera data, from the control system, wherein the delivery technique can cause the UAV to change its delivery method and location;
deliver the package using the delivery technique;
However, Farris et al. teaches:
also teaches the data including at least one image chosen from a photograph and a video of the delivery location;
also teaches camera data includes at least one image chosen from a photograph and a video;
(at least [0035] discuss camera images/videos, [0076] discuss camera video feed);
receive a delivery technique, selected from a plurality of delivery techniques based on the delivery location captured in the camera data, from the control system, wherein the delivery technique can cause the UAV to change its delivery method and location;
deliver the package using the delivery technique;
(at least [0044]-[0121] discuss parcel box 202, in particular [0121] discuss “drone 126 may near a backyard delivery area and a humidity sensor may indicate rain but an on-board camera on the drone identifies active sprinklers. Since drones may not able to fly in this condition, the homing device 128 may control the sprinkler system to shut off the sprinkler, or better yet, changes the sprinkler system's order or operating zones so the delivery may be made. The drone 126 then lands and deposits the parcel on or in the box 202”, indicating delivery techniques of landing and dropping the parcel in parcel box 202/mailbox;   this can cause the drone 126 to change its delivery method and location of changing from a higher altitude to a lower altitude to land, and changing between depositing the parcel on the box 202 and depositing the parcel in the box 202) so weather conditions may also be taken into consideration when utilizing the drone ([0044]-[0121]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of SRIVASTAVA et al. with the data including at least one image chosen from a photograph and a video of the delivery location; camera data includes at least one image chosen from a photograph and a video; receive a delivery technique, selected from a plurality of delivery techniques based on the delivery location captured in the camera data, from the control system, wherein the delivery technique can cause the UAV to change its delivery method and location; and deliver the package using the delivery technique as taught by Farris et al. so weather conditions may also be taken into consideration when utilizing the drone.

	Regarding claim 20, SRIVASTAVA et al. teaches:
	wherein the data comprises location information based at least in part on triangulation using a plurality of cell towers of the one or more wireless networks (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114], in particular at least [0024]-[0025] discuss triangulation and GPS,   fig. 2 [0018]-[0020] discuss UAV 220, fig. 3 [0028]-[0035] discuss device 300 may correspond to one or more of the devices of environment 200 and includes GPS component), and 
	the UAV is configured to update the location information periodically and provide the updated location information to the control system (figs. 1A-3, 6A-7G, [0009]-[0035], [0064]-[0114] discuss to fly an UAV from an origination location to a destination location in order to deliver a package, discuss communicating and maintaining data of flight of each UAV including capability associated with UAVs (thrust, battery life etc. associated with UAVs), weather, air traffic information, obstacle information, regulatory information, flight path, generating flight path based on air traffic information;	discuss modifying the flight path including to avoid colliding with other UAVs, in response to weather conditions, in response to component failure;	in particular at least [0021], [0088]-[0090] discuss feedback from UAV 220 to UAV Platform 230 including danger of colliding with another UAV 220, an airplane, etc .., and UAV Platform 230 modifying the flight path based on the feedback from the UAV 220;             [0084]-[0092] discuss flight path includes altitude and coordinate (locations);	[0079] discuss one UAV is in flight lane of 500m, another UAV at 1000m;        in particular at least [0024], fig. 7, [0098]-[0110] in particular at least [0103] discuss Air Traffic/Obstacle information includes location including GPS coordinates and altitude;   [0084]-[0092] discuss flight path includes altitude and coordinate, discuss while UAV 220 is traveling along the flight path/periodically provide feedbacks and modify flight path (coordinates and altitudes))

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664